Case 3:19-cv-07853-BRM-TJB Document 55 Filed 12/16/20 Page 1 of 2 PageID: 1302




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 JOHN DOE,

                        Plaintiff,
                                                     Case No. 3:19-CV-07853-BRM-TJB
                        v.
                                                                      ORDER
 PRINCETON UNIVERSITY, et al.,


                      Defendants.



         THIS MATTER is opened to this Court by Defendants Michele Minter, Regan Hunt

Crotty, Joyce Chen Shueh, Walter Wright, Cole M. Crittenden, Kathleen Deignan, W. Rochelle

Calhoun, Jill S. Dolan, Sarah-Jane Leslie (the “Individual Defendants”) and the Trustees of

Princeton University (the “University”) (collectively, “Defendants”) Motion to Dismiss Plaintiff

John Doe (“Doe”) Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

(ECF No. 39.) Doe opposes the motion. (ECF No. 42.) Having reviewed the submissions filed in

connection with the Motion and having declined to hold oral argument pursuant to Federal Rule

of Civil Procedure 78(b), for the reasons set forth in the accompanying Opinion and for good cause

shown,

         IT IS on this 16th day of December 2020,

         ORDERED that Defendants’ Motion to Dismiss (ECF No. 39) Count 3 (Common Law

Due Process/Fundamental Fairness) is DENIED and it is further;

         ORDERED that Defendants’ Motion to Dismiss (ECF No. 39) Count 4 (breach of

contract) is DENIED and it is further;
Case 3:19-cv-07853-BRM-TJB Document 55 Filed 12/16/20 Page 2 of 2 PageID: 1303




       ORDERED that Defendants’ Motion to Dismiss (ECF No. 39) Count 5 (breach of implied

contract/quasi contract) is DENIED and it is further;

       ORDERED that Defendants’ Motion to Dismiss (ECF No. 39) Count 6 (breach of implied

covenant of good faith and fair dealing) is DENIED and it is further;

       ORDERED that Defendants’ Motion to Dismiss (ECF No. 39) Count 7 (negligence) is

GRANTED and it is finally;

       ORDERED that Defendants’ Motion to Dismiss (ECF No. 39) Count 8 (respondeat

superior) is GRANTED.




                                                    /s/ Brian R. Martinotti__________
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE
